117 Ga. App. 786 (1968)
161 S.E.2d 923
REAMES et al.
v.
COMMERCIAL CREDIT CORPORATION.
43562.
Court of Appeals of Georgia.
Argued April 3, 1968.
Decided April 30, 1968.
Rehearing Denied May 17, 1968.
Joseph B. McGinty, for appellants.
Grant & Matthews, Carlton G. Matthews, for appellee.
JORDAN, Presiding Judge.
In this foreclosure proceeding on a mobile home trailer the trial judge, upon considering the verified defensive pleadings first filed and a motion to dismiss such pleadings, ruled on December 30, 1967, that a levy made on Sunday, December 3, 1967, was void, that nothing in his order should be construed as preventing a valid levy and sale, and otherwise dismissed the defensive pleadings, which he characterized as an answer and cross action, as showing nothing more than an admission that the defendants were in default, except as to conclusions, and as not filed in accordance with law. This order is not enumerated as error. A second levy is dated January 2, 1968. The appeal is from two subsequent orders, on January 20, 1968, and February 5, 1968, the first dismissing an affidavit of illegality filed on January 4, 1968, and the other denying a motion for schedule of payments and other relief, filed on February 5, 1968, and the enumerations are based on these orders. Held:
The original order of the trial court on December 30, 1967, by its express terms effectively disposes of any defense to the proceeding other than a proper levy, and not being enumerated as error for the consideration of this court, controls the action of the trial court in thereafter dismissing the affidavit of illegality and motion for schedule of payments and other *787 relief. See Hill v. Willis, 224 Ga. 263, 268. Also see Matthews v. Green, 28 Ga. App. 190 (2) (110 S.E. 507).
Judgment affirmed. Pannell and Deen, JJ., concur.